Evans, P. J.
The bill of exceptions complains of error in the trial of a case brought to the November term, 1912, of Dooly county superior court, and the transcript contains a record of a cause brought to the January term, 1913, of the city court of Vienna; and the clerk of the superior court of Dooly county having certified that no such case as that described in the bill of exceptions was brought to the November term, 1912, of the superior court of Dooly county, it is manifest that the bill of exceptions and the transcript apply to different cases; and there being no record of any such case as that described in the bill of exceptions, the bill of exceptions must be dismissed. Walker v. Evans, 85 Ga. 882 (12 S. E. 1070).

Writ of error dismissed.


All the Justices concur.